Citation Nr: 1138472	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure and secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from July 1972 to May 1976. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas which, in pertinent part, denied service connection for diabetes mellitus type II associated with herbicide exposure, and for a heart condition, also claimed as ventricular tachycardia. 

In May 2009 the Board remanded the issue for further development which has been completed.


FINDINGS OF FACT

1. Personnel records show that the Veteran served during the Vietnam War in the country of Thailand but do not show any in-country service in the Republic of Vietnam.

2. Diabetes mellitus was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that the Veteran's diabetes mellitus is related to any disease or injury incurred in or aggravated by service.  

3. A heart condition was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a heart condition, if any, is related to any disease or injury incurred in or aggravated by service.  





CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).

2. The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

A December 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A June 2009 letter, issued after the rating decision, notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a June 2011 Supplemental Statement of the Case (SSOC). 

The Veteran's service treatment records, personnel records, and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

The Veteran was not examined by VA in conjunction with the claims of service connection for diabetes mellitus or a heart condition; however, no such examinations are necessary in this case because the evidence of record does not indicate that the disabilities or symptoms of the disabilities  "may be" associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  'Service connection' basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed at § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  While the Veteran did serve in Southeast Asia during the identified period, there is no evidence that the Veteran had service in the Republic of Vietnam.  Therefore there is no presumption that he was exposed to herbicides in service. 

The Veteran contends that he was exposed to herbicides while in Thailand and Laos; however, there is no presumption of exposure for individuals who were in either location.  Further development to determine whether the Veteran was exposed to herbicides in service has been completed.

The Veteran contends that he was exposed to Agent Orange when he was stationed in Nakhon Phanom and Korat Air Force Bases in Thailand, and when he was in Laos on duty to repair an OV-10 reconnaissance plane.  The Veteran argues that a defoliant, specifically Agent Orange, was used to clear the perimeter at both bases and submitted pictures in support of his argument.  He stated that he witnessed truck tankers and hand-held spraying both around and within the perimeters of the two bases.  

The service personnel records show that the Veteran was assigned to the 56th CAMS as an aircraft jet engine mechanic working on OV-10 and T-39 aircraft as well as CH-53 helicopters.  The records also show that he was assigned to the wing's forward operation location on temporary duty to maintain the aircraft sent to the station.   

The Air Force Historical Research Agency(AFHRA) has addressed the Veteran's claims.  The AFHRA found that the Veteran's claims that he was exposed to Agent Orange when he was stationed in Nakhon Phanom and Korat Air Force Bases (NKP) in Thailand is not possible, explaining that there is no evidence that Agent Orange was ever used by the United States Air Force(USAF) for vegetation control around USAF bases in Thailand.  Defoliants were used but this did not include Agent Orange.  In addition, Agent Orange was never used by the USAF with truck tankers and hand held spraying techniques (which was done by the Vietnamese in Vietnam).  The only dispersal of Agent Orange by the USAF was through the airborne spraying method conducted by only one unit in Vietnam, and they did not spray Agent Orange in Thailand.  Since April 19, 1970, Agent Orange was prohibited from being used at all.  All defoliate missions scheduled to use Agent Orange were shifted to Agent White, since Agent Orange was no longer available, therefore it is not possible that Agent Orange was used in Thailand in 1974 when  the Veteran was there.  

The Veteran contends that an OV-10 crashed in Laos in July 1974 with dispatch of a CH-53 helicopter from NKP.  The AFHRA reported that the 56th Special Operations Wing had not lost an aircraft in all of 1974.  As there was no combat there were no combat losses either.  There was a search and rescue exercise in August 1974 but there was no aircraft salvage operation.  

The personnel records contain a 'mission report' from the Veteran who contends that he was on a mission as a para-rescuman on July 6, 1971, when he was 19 years old, to extract an OV-10 pilot whose aircraft had been shot down in Laos which resulted in his gunshot wound.  The evidence refutes that the Veteran was in service in 1971.  Records show that the Veteran entered active duty in July 1972 and was stationed at Randolph Air Force Base, Texas until March 1974 when he went to Thailand for one year.  The DD-214 shows no service before July 1972.  Furthermore, his enlistment certificate reported that he received a ticket for a red light violation in September 1971in Texas when he was 19 years old.  The Veteran did sustain a gunshot wound in service, in February 1976, for which he was treated at Davis-Monthan Air Force Base, Arizona.  The Veteran's 1971 mission report does not establish that he was in Laos. 

The Department of Defense has reported that there was only limited testing of tactical herbicides in Thailand from April through September 1964 at Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The report of these tests noted that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  The location was not near any U.S. military installation or Royal Thai Air Force Base.  There are no records of tactical herbicide storage or use in Thailand.  

The historical data refutes that the Veteran was exposed to Agent Orange in service while stationed in Thailand. 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

The record does not reflect that the Veteran's diabetes mellitus developed to degree of 10 percent within one year from the date of termination, May 1976.  38 C.F.R §3.309(a)   Notwithstanding, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran does not contend, nor do the service treatment records show any treatment for or complaints of diabetes mellitus symptoms during service or of any continuity of symptomatology for diabetes mellitus from the time of discharge in 1976 until 2005.  Furthermore there is no medical evidence relating the Veteran's current diabetes mellitus to any incident or disease in service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for diabetes mellitus is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Heart condition

The Secretary of Veterans Affairs added ischemic heart disease to the list of presumptive conditions for herbicide exposed veterans.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 35202 (Aug. 31, 2010).  However, as there is no evidence that the Veteran was exposed to herbicides in service, as discussed above, the revised regulation does not apply.

The Veteran contends that he has a heart condition secondary to his diabetes mellitus.  However, there is no evidence that the Veteran has a current heart condition.  In August 2008 a cardiovascular examination was normal.  Treatment records diagnosed hypertension and hyperlipidemia; however there is no diagnosed heart condition.  

Disability compensation for veterans derives from two statutes, sections 1110 and 1131.  Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  Thus, in order for a veteran to qualify for compensation under those statutes, the veteran must prove the existence of current disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Absent evidence of an actual diagnosed heart condition, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

The Veteran contends that his heart condition is due to his diabetes mellitus.  Service connection can be granted on a secondary basis.  Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  However, as the Veteran does not have a diagnosed heart condition the issue of secondary service connection is moot.  Furthermore, even if he did have a diagnosed heart condition, as the Veteran is not service connected for diabetes mellitus the issue of whether diabetes mellitus caused or contributed to any such heart condition is also moot.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a heart condition is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  

Service connection for a heart condition, to include as due to herbicide exposure and secondary to diabetes mellitus, type II, is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


